Opinion iy

Hall, J.
This was a suit commenced by Jacob Y. Blackwell against Phillip Clark, by attachment in the district court of Johnson county, upon a lost nego*442tiable note. The defendant appeared and moved to suppress depositions, and also to make a motion to quash the attachment. The appearances were claimed to be special. No answer was filed, and a judgment was rendered by nil dieit, against the defendant.
J. D. Templin, for appellant.
Wm. Penn Clarhe, and W. G. Woodward, for appellee.
In the case of Ulmer, et al v. Hiatt, et al,(a) decided at this term of the court, we have laid down the proper rule. No special appearance can be made except to jurisdictional questions. If a party so far appears as to call into action the powers of the court, for any purpose except to decide upon its own jurisdiction, it is a full appearance. Under this rule, the defendant made a general appearance to the action in the court below, and suffered judgment to pass against him without objection or defense. The defendant tacitly confessed, the judgment, and cannot now assign errors against that -which he voluntarily refused to object to in the court below.
Judgment affirmed.

 Ante, 439